 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11

12   KEVIN DESHAN MABRY                         Case No. 2:19-cv-10445-JLS (AFM)
13                       Plaintiff,             ORDER DISMISSING COMPLAINT
14          v.                                  WITH LEAVE TO AMEND
15   L. NEWTON, et al.,
16                       Defendants.
17

18         On November 18, 2019, plaintiff, a state prisoner acting pro se, filed this civil
19   rights action pursuant to 42 U.S.C. § 1983 in the Southern District of California.
20   (ECF No. 1.) Plaintiff signed the Complaint on November 12, 2019. (Id. at 9.) The
21   action was transferred to the Central District on December 17, 2019, where venue is
22   proper. (ECF No. 3-4.) In his Complaint, plaintiff names as defendants Officer
23   McVay, Sergeant Flores, Sergeant Ellis, Lieutenant Coy, Officer Newton, and
24   Officer Purdy, all in their individual and official capacities. (ECF No. 1 at 2-3.)
25   Plaintiff seeks monetary damages. (Id. at 9.)
26         Plaintiff filed a Request to Proceed Without Prepayment of Filing Fees
27   (“Request”), which initially was incomplete. (See ECF Nos. 2, 7, 9, 15-18.) On
28   February 5, 2020 the Court granted plaintiff’s Request. (ECF No. 19.) On February
 1   6, 2020, plaintiff was advised that the Court is screening the Complaint in this action
 2   pursuant to 28 U.S.C. § 1915(e)(2). (ECF No. 20.) On February 20, 2020, plaintiff
 3   filed a second Request to Proceed without Prepayment of Filing Fees (ECF No. 22,
 4   “Second IFP Request”) 1, and on February 21, 2020, plaintiff filed a notice of change
 5   of address (ECF No. 23). Plaintiff is now incarcerated at the Salinas Valley State
 6   Prison in Soledad, California.
 7          In accordance with the terms of the Prison Litigation Reform Act of 1995
 8   (“PLRA”), the Court has screened the Complaint prior to ordering service for purpose
 9   of determining whether the action is frivolous or malicious; or fails to state a claim
10   on which relief may be granted; or seeks monetary relief against a defendant who is
11   immune from such relief. See 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(c)(1). The
12   Court’s screening of the pleading under the foregoing statutes is governed by the
13   following standards. A complaint may be dismissed as a matter of law for failure to
14   state a claim for two reasons: (1) lack of a cognizable legal theory; or (2) insufficient
15   facts alleged under a cognizable legal theory. See, e.g., Kwan v. SanMedica Int’l,
16   854 F.3d 1088, 1093 (9th Cir. 2017); see also Rosati v. Igbinoso, 791 F.3d 1037,
17   1039 (9th Cir. 2015) (when determining whether a complaint should be dismissed
18   for failure to state a claim under the PLRA, the court applies the same standard as
19   applied in a motion to dismiss pursuant to Rule 12(b)(6)). In determining whether
20   the pleading states a claim on which relief may be granted, its allegations of material
21   fact must be taken as true and construed in the light most favorable to plaintiff. See,
22   e.g., Soltysik v. Padilla, 910 F.3d 438, 444 (9th Cir. 2018). However, the “tenet that
23   a court must accept as true all of the allegations contained in a complaint is
24   inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
25   Rather, a court first “discounts conclusory statements, which are not entitled to the
26
            1
              The Court denies plaintiff’s Second IFP Request (ECF No. 22) as moot. The Court
27
     previously has granted plaintiff’s Request to Proceed Without Prepayment of Filing Fees. (ECF
28   No. 19.)

                                                  2
 1   presumption of truth, before determining whether a claim is plausible.” Salameh v.
 2   Tarsadia Hotel, 726 F.3d 1124, 1129 (9th Cir. 2013); see also Chavez v. United
 3   States, 683 F.3d 1102, 1108 (9th Cir. 2012). Nor is the Court “bound to accept as
 4   true a legal conclusion couched as a factual allegation or an unadorned, the-
 5   defendant-unlawfully-harmed-me accusation.” Keates v. Koile, 883 F.3d 1228, 1243
 6   (9th Cir. 2018) (internal quotation marks and citations omitted).
 7          Since plaintiff is appearing pro se, the Court must construe the allegations of
 8   the pleading liberally and must afford plaintiff the benefit of any doubt. See Hebbe
 9   v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010); see also Alvarez v. Hill, 518 F.3d 1152,
10   1158 (9th Cir. 2008) (because plaintiff was proceeding pro se, “the district court was
11   required to ‘afford [him] the benefit of any doubt’ in ascertaining what claims he
12   ‘raised in his complaint’”) (alteration in original). Nevertheless, the Supreme Court
13   has held that “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
14   relief’ requires more than labels and conclusions, and a formulaic recitation of the
15   elements of a cause of action will not do. . . . Factual allegations must be enough to
16   raise a right to relief above the speculative level . . . on the assumption that all the
17   allegations in the complaint are true (even if doubtful in fact).” Bell Atlantic Corp.
18   v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted, alteration in
19   original); see also Iqbal, 556 U.S. at 678 (To avoid dismissal for failure to state a
20   claim, “a complaint must contain sufficient factual matter, accepted as true, to ‘state
21   a claim to relief that is plausible on its face.’ . . . A claim has facial plausibility when
22   the plaintiff pleads factual content that allows the court to draw the reasonable
23   inference that the defendant is liable for the misconduct alleged.” (internal citation
24   omitted)).
25          In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
26                 A pleading that states a claim for relief must contain: (1) a
                   short and plain statement of the grounds for the court’s
27
                   jurisdiction . . .; (2) a short and plain statement of the claim
28                 showing that the pleader is entitled to relief; and (3) a

                                                  3
 1                demand for the relief sought, which may include relief in
 2                the alternative or different types of relief.

 3   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,
 4   concise, and direct. No technical form is required.” Although the Court must
 5   construe a pro se plaintiff’s pleadings liberally, a plaintiff nonetheless must allege a
 6   minimum factual and legal basis for each claim that is sufficient to give each
 7   defendant fair notice of what plaintiff’s claims are and the grounds upon which they
 8   rest. See, e.g., Brazil v. United States Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir.
 9   1995); McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991) (a complaint must give
10   defendants fair notice of the claims against them). If a plaintiff fails to clearly and
11   concisely set forth factual allegations sufficient to provide defendants with notice of
12   which defendant is being sued on which theory and what relief is being sought against
13   them, the pleading fails to comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d
14   1172, 1177-79 (9th Cir. 1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671,
15   674 (9th Cir. 1981). A claim has “substantive plausibility” if a plaintiff alleges
16   “simply, concisely, and directly [the] events” that entitle him to damages. Johnson
17   v. City of Shelby, 574 U.S. 10, 12 (2014). Failure to comply with Rule 8 constitutes
18   an independent basis for dismissal of a pleading that applies even if the claims are
19   not found to be “wholly without merit.” See McHenry, 84 F.3d at 1179.
20         Following careful review of the Complaint, the Court finds that plaintiff’s
21   claims appear to be barred by the statute of limitations and the factual allegations are
22   insufficient to state a claim upon which relief may be granted. Further, the pleading
23   fails to comply with Rule 8 because it fails to state a short and plain statement of each
24   claim that is sufficient to give each defendant fair notice of what plaintiff’s claims
25   are and the grounds upon which they rest. Accordingly, the Complaint is dismissed
26   with leave to amend. See Rosati, 791 F.3d at 1039 (“A district court should not
27   dismiss a pro se complaint without leave to amend unless it is absolutely clear that
28   the deficiencies of the complaint could not be cured by amendment.”) (internal

                                                4
 1   quotation marks omitted).
 2          If plaintiff desires to pursue this action, he is ORDERED to file a First
 3   Amended Complaint no later than thirty (30) days after the date of this Order,
 4   remedying the deficiencies discussed herein. Further, plaintiff is admonished that,
 5   if he fails to timely file a First Amended Complaint or fails to remedy the deficiencies
 6   of this pleading, the Court will recommend that this action be dismissed without
 7   further leave to amend and with prejudice for failure to state a claim and failure to
 8   follow the Court’s orders. 2
 9   A.     Statute of Limitations
10          The Complaint references one incident date, August 21, 2016, when plaintiff
11   alleges that three unidentified firefighters from the Long Beach Fire Department and
12   Long Beach Police Officers Newton, Purdy, McVay, Flores, Ellis, and Coy used
13   excessive force during an incident at a grocery store. Plaintiff appears to allege that
14   he was subjected to a “false arrest” on that day and that the related police report was
15   falsified. (ECF No. 1 at 5.) Plaintiff also appears to raise claims under the “Fourth
16   and Fourteenth Amendments” for the use of excessive force, “cruel and unusual
17   punishment,” and “false arrest.” (Id. at 5-6.)
18          Federal civil rights claims brought pursuant to § 1983 are subject to the forum
19   state’s statute of limitations applicable to personal injury claims. See, e.g., Bird v.
20   Dep’t of Human Servs., 935 F.3d 738, 743 (9th Cir. 2019) (citing Wilson v. Garcia,
21   471 U.S. 261, 276 (1985)). Federal civil rights claims arising in California after 2003
22

23
     2   Plaintiff is advised that this Court’s determination herein that the allegations in the Complaint
     are insufficient to state a particular claim should not be seen as dispositive of that claim.
24   Accordingly, although this Court believes that you have failed to plead sufficient factual matter in
     your pleading, accepted as true, to state a claim to relief that is plausible on its face, you are not
25   required to omit any claim or defendant in order to pursue this action. However, if you decide to
26   pursue a claim in a First Amended Complaint that this Court has found to be insufficient, then this
     Court, pursuant to the provisions of 28 U.S.C. § 636, ultimately may submit to the assigned District
27   Judge a recommendation that such claim be dismissed with prejudice for failure to state a claim,
     subject to your right at that time to file Objections with the District Judge as provided in the Local
28   Rules Governing Duties of Magistrate Judges.

                                                       5
 1   are subject to the two-year limitations period set forth in Cal. Civ. Proc. Code § 335.1.
 2   See, e.g., Maldonado v. Harris, 370 F.3d 945, 954-55 (9th Cir. 2004). Federal law,
 3   however, determines when a civil rights claim accrues. See McDonough v. Smith,
 4   139 S. Ct. 2149, 2155 (2019) (“the time at which a § 1983 claim accrues is a question
 5   of federal law” (internal quotation marks omitted)). A cause of action typically
 6   accrues under federal law as soon as a potential “plaintiff knows or has reason to
 7   know of the injury which is the basis of the action.” See Bird, 935 F.3d at 743.
 8          In addition, a federal court must give effect to a state’s tolling provisions. See
 9   Hardin v. Straub, 490 U.S. 536, 539 (1989). Under California law, the continuous
10   incarceration of a plaintiff is a disability that tolls the statute of limitations for a
11   maximum of two years. See Cal. Civ. Proc. Code § 352.1; see, e.g., Jones v. Blanas,
12   393 F.3d 918, 927 (9th Cir. 2004) (California provides for statutory tolling for a
13   period of up to two years based on the disability of imprisonment); Elliott v. City of
14   Union City, 25 F.3d 800, 802 (9th Cir. 1994). Such tolling is applicable only if a
15   plaintiff was imprisoned “at the time the claim accrued.” Elliott, 25 F.3d at 802-03
16   (explaining that “actual, uninterrupted incarceration is the touchstone” for assessing
17   tolling for the disability of “post-arrest custody”) (citation omitted)).
18          Plaintiff’s federal civil rights claims accrued no later than the day on which the
19   events that gave rise to his claims took place. Even giving plaintiff the benefit of any
20   doubt as a pro se litigant, it does not appear that plaintiff was incarcerated at the time
21   of, or immediately following, the relevant incident. According to a document
22   attached to the Complaint that is entitled “Long Beach Police Department” and dated
23   August 21, 2016, plaintiff was “released not booked” on that date. After the incident
24   at the grocery store, plaintiff was taken to an emergency room where it was
25   determined that he required surgery. Officer Newton stated in the police report that
26   plaintiff was “released” to the medical center. (Id. at 11-14.)
27          Because plaintiff was not incarcerated when defendants are alleged to have
28   used excessive force and falsely arrested plaintiff, he is not entitled to statutory tolling

                                                  6
 1   for such claims. See Cal. Code Civ. Proc. § 352.1. Absent other grounds for tolling,
 2   therefore, plaintiff only had until August 2018 to file his civil rights action. Because
 3   plaintiff’s action herein was filed no earlier than November 12, 2019, the day on
 4   which he signed his Complaint (ECF No. 1 at 9), any federal civil rights claims
 5   arising from the incident on August 21, 2016, appear to be time-barred.
 6         Accordingly, it appears to the Court that plaintiff’s “Count 1” and “Count 2”
 7   are barred by the statute of limitations. A pleading may be dismissed on statute of
 8   limitations grounds if “the statute of limitations issues are apparent on the face of the
 9   complaint.” Rivera v. Peri & Sons Farms, Inc., 735 F.3d 892, 902 (9th Cir. 2013).
10   B.    Official Capacity Claims
11         Plaintiff names each defendant in his or her official capacity. (ECF No. 1 at
12   2-3.) The Supreme Court, however, has held that an “official-capacity suit is, in all
13   respects other than name, to be treated as a suit against the entity.” Kentucky v.
14   Graham, 473 U.S. 159, 166 (1985). Such a suit “is not a suit against the official
15   personally, for the real party in interest is the entity.” Id. at 166 (emphasis omitted).
16   In this case, defendants Newton, Purdy, McVay, Flores, Ellis, and Coy appear to be
17   employees of the Long Beach Police Department. (See ECF No. 1 at 5.)
18         Further, the Supreme Court held in Monell v. New York City Dep’t of Soc.
19   Servs., 436 U.S. 658, 694 (1978), that “a local government may not be sued under
20   §1983 for an injury inflicted solely by its employees or agents. Instead, it is when
21   execution of a government’s policy or custom, whether made by its lawmakers or by
22   those whose edicts or acts may fairly be said to represent official policy, inflicts the
23   injury that the government as an entity is responsible under § 1983.” Monell, 436
24   U.S. at 694; see also Connick v. Thompson, 563 U.S. 51, 60 (2011) (“under § 1983,
25   local governments are responsible only for their own illegal acts” (emphasis in
26   original, internal quotation marks omitted)). To state a claim arising from the
27   execution of a local entity’s policy or custom, plaintiff must set forth factual
28   allegations to show that the execution of a specific policy, regulation, custom or the

                                                7
 1   like was the “actionable cause” of any alleged constitutional violation. See, e.g., Tsao
 2   v. Desert Palace, Inc., 698 F.3d 1128, 1146 (9th Cir. 2012) (“a plaintiff must also
 3   show that the policy at issue was the ‘actionable cause’ of the constitutional violation,
 4   which requires showing both but-for and proximate causation”). Additionally, a
 5   Monell claim may not be premised on an isolated or sporadic incident. See, e.g.,
 6   Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996) (“Liability for improper custom
 7   may not be predicated on isolated or sporadic incidents; it must be founded upon
 8   practices of sufficient duration, frequency and consistency that the conduct has
 9   become a traditional method of carrying out policy.”); Thompson v. Los Angeles, 885
10   F.2d 1439, 1443-44 (9th Cir. 1989) (“Consistent with the commonly understood
11   meaning of custom, proof of random acts or isolated events are insufficient to
12   establish custom.”), overruled on other grounds, Bull v. City & County of San
13   Francisco, 595 F.3d 964, 981 (9th Cir. 2010) (en banc).
14           Here, plaintiff’s claims against the defendants in their official capacities all
15   arise from a single incident in which plaintiff alleges that some Long Beach Police
16   Officers used excessive force and unlawfully arrested him. Claims arising from an
17   isolated event, even if not barred by the statute of limitations, fail to state a claim
18   against the City of Long Beach arising from the execution of an allegedly improper
19   custom or practice that was a “traditional method of carrying out policy” at the time
20   that plaintiff alleges his constitutional rights were violated.       Plaintiff’s factual
21   allegations fail to raise a plausible inference that the City of Long Beach is liable for
22   any constitutional violation. See, e.g., Iqbal, 556 U.S. at 678. Therefore, plaintiff’s
23   claims against the defendants in their official capacities fail to raise a right to relief
24   above the speculative level.
25   C.    Rule 8
26         To the extent plaintiff is raising any claims herein that are not barred by the
27   statute of limitations against any named defendant in his or her individual capacity,
28   the Complaint fails to allege a minimum factual and legal basis for each claim that is

                                                 8
 1   sufficient to give each defendant fair notice of what plaintiff’s claims are and which
 2   factual allegations give rise to each claim.
 3         In his two “Counts,” plaintiff references what appear to be multiple claims and
 4   fails to allege that any of the multiple defendants took a specific action that caused a
 5   constitutional deprivation. For example, in his Count 1, plaintiff lists violations of
 6   his civil rights including “freedom from cruel and unusual punishment, falsification
 7   of police report, Fourth and Fourteenth Amendments.” (ECF No. 1 at 5.) Plaintiff
 8   alleges that he went to a grocery store in Long Beach on August 21, 2016, and he
 9   was asked by a security guard to leave his backpack at the front of the store. Plaintiff
10   alleges that he complied with this request. When he left, he asked the security guard
11   and “three firemen” where his bag was. Three “Doe” defendants “held [plaintiff]
12   down on the floor,” and defendant Newton placed plaintiff into handcuffs. (Id.)
13   Plaintiff does not allege that any other named defendant took any action, and he does
14   not allege that Officer Newton used any force against plaintiff.
15         In his “Count 2” plaintiff does not separately reference any civil rights
16   violations, but he alleges that he was assaulted. (Id. at 6.) In this claim, plaintiff
17   alleges that defendants Newton and Purdy “participated in detaining” plaintiff and
18   were aware of “the assault,” but the officers failed to “investigate” the firefighters.
19   (Id.) Plaintiff was injured, and Officer Newton took plaintiff to the hospital for
20   treatment.   (Id.)   Plaintiff alleges that McVay, Ellis, and Coy “contributed to
21   falsification of police report” and failed to properly investigate the incident, but he
22   fails to set forth any specific facts regarding the actions taken by each named
23   defendant. (Id.) Plaintiff additionally alleges in this claim that defendants Newton,
24   Purdy, McVay, Flores, Ellis, and Coy “contributed” to “cruel and unusual
25   punishment and false arrest.” (Id.)
26         To the extent that plaintiff purports to raise a claim under the Cruel and
27   Unusual Punishment Clause of the Eighth Amendment, the Eighth Amendment does
28   not apply to claims of a detainee who has not been convicted of a crime. See Bell v.

                                                9
 1   Wolfish, 441 U.S. 520, 535 n.16 (1979) (noting that “the Due Process Clause rather
 2   than the Eighth Amendment” is relied on in considering claims of pretrial detainees
 3   because “Eighth Amendment scrutiny is appropriate only after the State has complied
 4   with the constitutional guarantees traditionally associated with criminal
 5   prosecutions”). Accordingly, plaintiff’s allegations fail to state any claim under the
 6   Cruel and Unusual Punishment Clause.
 7         Claims arising from an arrest arise may under the Fourth Amendment. See,
 8   e.g., Manuel v. City of Joliet, 137 S. Ct. 911, 914-15 (2017) (a plaintiff’s claims that
 9   he was held in custody on fabricated evidence arose under the Fourth Amendment).
10   Plaintiff’s claims for the use of excessive force during his arrest fall under the Fourth
11   Amendment’s right to be free from unreasonable seizures. See, e.g., Graham v.
12   Connor, 490 U.S. 386, 396 (1989); Deorle v. Rutherford, 272 F.3d 1272, 1279 (9th
13   Cir. 2001) (as amended) (“the force which is applied must be balanced against the
14   need for that force”). The Supreme Court has held that, in determining whether the
15   force used to effect a particular seizure is “reasonable” under the Fourth Amendment,
16   “the question is whether the officers’ actions are ‘objectively reasonable’ in light of
17   the facts and circumstances confronting them, without regard to their underlying
18   intent or motivation.”     Graham, 490 U.S. at 397.         As the Ninth Circuit has
19   emphasized, “the most important factor under Graham is whether the suspect posed
20   an immediate threat to the safety of the officers or others.” C.V. v. City of Anaheim,
21   823 F.3d 1252, 1255 (9th Cir. 2016) (internal quotation marks omitted). The
22   Complaint, however, fails to clearly identify which of the named defendants are
23   alleged to have used any force.
24          To state a federal civil rights claim against a specific defendant, plaintiff must
25   allege that the defendant deprived him of a right guaranteed under the United States
26   Constitution or a federal statute, and that the “deprivation was committed by a person
27   acting under color of state law.” See West v. Atkins, 487 U.S. 42, 48 (1988). “A
28   person deprives another ‘of a constitutional right, within the meaning of section 1983,

                                                10
 1   if he does an affirmative act, participates in another’s affirmative acts, or omits to
 2   perform an act which he is legally required to do that causes the deprivation of which
 3   [the plaintiff complains].’” Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988)
 4   (emphasis and alteration in original).          Further, the “under-color-of-state-law”
 5   requirement excludes from the reach of § 1983 all “merely private conduct, no matter
 6   how discriminatory or wrongful.” American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.
 7   40, 50 (1999). A claim that arises under state law, such as “assault,” fails to allege a
 8   deprivation of a federal constitutional right.
 9         Plaintiff must set forth a separate, short, and plain statement of the actions that
10   each defendant is alleged to have taken, or failed to have taken, that caused each
11   violation of a right guaranteed under the federal Constitution or a federal statute. See
12   West, 487 U.S. at 48. Because plaintiff appears to raise several claims under multiple
13   legal grounds within each “Count,” and because all defendants named in this action
14   are not alleged to have participated in all parts of the alleged events, the Complaint
15   fails to meet the minimal requirement of Rule 8 that a pleading allow each defendant
16   to discern what he or she is being sued for. See McHenry, 84 F.3d at 1177; see also
17   Twombly, 550 U.S. at 555 (“[f]actual allegations must be enough to raise a right to
18   relief above the speculative level”). The Court is mindful that, because plaintiff is
19   appearing pro se, the Court must construe the allegations of the Complaint liberally
20   and must afford plaintiff the benefit of any doubt. That said, the Supreme Court has
21   made clear that the Court has “no obligation to act as counsel or paralegal to pro se
22   litigants.” Pliler v. Ford, 542 U.S. 225, 231 (2004). In addition, the Supreme Court
23   has held that, while a plaintiff need not plead the legal basis for a claim, the plaintiff
24   must allege “simply, concisely, and directly events” that are sufficient to inform the
25   defendants of the factual grounds for each claim. Johnson, 135 S. Ct. at 347. The
26   Complaint here does not meet these standards.
27         Accordingly, the Court finds that plaintiff’s Complaint violates Rule 8 because
28   it fails to set forth a simple, concise, and direct statement of the factual basis of each

                                                11
 1   of plaintiff’s claims against each defendant. If plaintiff wishes to state any federal
 2   civil rights claim that is not barred by the statute of limitations against any named
 3   defendant, plaintiff should set forth each claim separately, stating his factual
 4   allegations for each claim against each defendant under the standards set forth above.
 5                                       ************
 6         If plaintiff still desires to pursue this action, he is ORDERED to file a First
 7   Amended Complaint no later than thirty (30) days after the date of this Order,
 8   remedying the pleading deficiencies discussed above. The First Amended Complaint
 9   should bear the docket number assigned in this case; be labeled “First Amended
10   Complaint”; and be complete in and of itself without reference to the original
11   Complaint, or any other pleading or document.
12         Plaintiff is admonished that, irrespective of his pro se status, if plaintiff wishes
13   to proceed with this action, then he must comply with the Federal Rules of Civil
14   Procedure and the Local Rules of the United States District Court for the Central
15   District of California. See, e.g., Briones v. Riviera Hotel & Casino, 116 F.3d 379,
16   382 (9th Cir. 1997) (“pro se litigants are not excused from following court rules”);
17   including the Local Rules regarding the format of a pleading, such as L.R. 11-3.2,
18   which requires that the lines on each page be numbered and that no more than 28
19   lines of double-spaced text be on each page.
20         The clerk is directed to send plaintiff a blank Central District civil rights
21   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that
22   he must sign and date the civil rights complaint form, and he must use the space
23   provided in the form to set forth all of the claims that he wishes to assert in a First
24   Amended Complaint. Further, if plaintiff feels that any document is integral to any
25   of his claims, then he should attach such document as an exhibit to the First Amended
26   Complaint and clearly allege the relevance of each attached document within the
27   claims that he raises in the First Amended Complaint.
28

                                                12
 1         In addition, if plaintiff no longer wishes to pursue this action, then he may
 2   request a voluntary dismissal of the action pursuant to Federal Rule of Civil
 3   Procedure 41(a). The clerk also is directed to attach a Notice of Dismissal form for
 4   plaintiff’s convenience.
 5         Plaintiff is further admonished that, if he fails to timely file a First
 6   Amended Complaint, or if he fails to remedy the deficiencies of this pleading as
 7   discussed herein, then the Court will recommend that the action be dismissed
 8   prejudice on the grounds set forth above and for failure to diligently prosecute.
 9         IT IS SO ORDERED.
10   DATED: 3/9/2020
11
                                           ____________________________________
12                                             ALEXANDER F. MacKINNON
13                                         UNITED STATES MAGISTRATE JUDGE
     Attachment: Form CV-066
14               Form CV-009

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             13
